Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 17, 2016

The Court of Appeals hereby passes the following order:

A16A2100. IN RE: ESTATE OF CRAIG MARTIN MCGONIGLE.

      Maximilian and Chanel McGonigle appeal the trial court’s order admitting to
probate the last will and testament of Craig Martin McGonigle. We lack jurisdiction.
      The Georgia Supreme Court has appellate jurisdiction in “[a]ll cases involving
wills.” Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (3). As the Supreme Court has
explained, “‘all cases involving wills’ means those cases in which the will’s validity
or meaning is in question.” In re Estate of Lott, 251 Ga. 461 (306 SE2d 920) (1983).
Here, based on the record before us, the central issue on appeal appears to be the
meaning of the decedent’s will.            Consequently, this appeal is hereby
TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                                                            08/17/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.